Citation Nr: 1018973	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-16 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
nicotine dependence and secondary chronic obstructive 
pulmonary disease (COPD) with acute bronchitis, pulmonary 
emphysema, and colon cancer. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1952 to 
December 1955 and from March 1959 to April 1960. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the Veteran's petition to 
reopen his claim for service connection for nicotine 
dependence and secondary chronic obstructive pulmonary 
disease (COPD) with acute bronchitis, pulmonary emphysema, 
and colon cancer. 

The issue of entitlement to special monthly compensation 
based on the need for aid and attendance under 38 U.S.C.A. § 
1114(s) has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
See April 2008 statement.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  The Veteran's representative has also 
recently raised the issue of clear and unmistakable error 
(CUE) with respect to the failure of the May 1998 rating 
decision to properly apply the presumption of soundness.  
This issue is also referred to the AOJ for appropriate 
action. 


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for nicotine dependence and secondary COPD with acute 
bronchitis, pulmonary emphysema, and colon cancer was denied 
by a May 1998 rating decision.  He did not appeal.

2.  The evidence submitted since May 1998 does not relate to 
a necessary unestablished fact and fails to raise a 
reasonable possibility of substantiating the Veteran's claim 
for service connection.



CONCLUSIONS OF LAW

1.  The May 1998 rating decision that denied entitlement to 
service connection for nicotine dependence and secondary COPD 
with acute bronchitis, pulmonary emphysema, and colon cancer 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).

2.  New and material evidence has not been submitted since 
the May 1998 rating decision that denied entitlement to 
service connection for nicotine dependence and secondary COPD 
with acute bronchitis, pulmonary emphysema, and colon cancer 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  Entitlement to service connection for nicotine 
dependence, COPD with acute bronchitis, pulmonary emphysema, 
and colon cancer as due to tobacco use is not shown as a 
matter of law; there is no basis for secondary service 
connection for nicotine dependence, COPD with acute 
bronchitis, pulmonary emphysema, or colon cancer pursuant to 
VAOGCPREC 6-2003 (October 28, 2003); 38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim, and the evidence necessary to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in November 2005 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  This letter also 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why his nicotine dependency claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided.  

Regarding the duty to assist, the RO has obtained the 
Veteran's service and VA treatment records.  There is no 
indication from the claims file that the Veteran has sought 
private treatment for this condition, and accordingly, no 
such records could be obtained.  Moreover, there is no 
indication from the claims file that there are any 
outstanding records pertaining to the Veteran's nicotine 
dependency that are not already addressed by the evidence of 
record.  Additionally, the RO attempted to substantiate the 
Veteran's claim by scheduling him for a hearing in August 
2006; however, the Veteran failed to report to the hearing.  

The Board notes that, to date, the Veteran has not been 
afforded a VA examination for his nicotine dependency and 
secondary COPD with acute bronchitis, pulmonary emphysema, 
and colon cancer.  However, in claims to reopen previously 
denied claims, assistance does not include providing a 
medical examination or obtaining a medical opinion unless new 
and material evidence has been submitted.  38 C.F.R. 
§ 3.159(c)(4)(i); see also Woehlaert v. Nicholson, 21 Vet. 
App. 456, 463 (2007).  Here, no examination is afforded the 
Veteran because, as discussed below, new and material 
evidence has not been submitted.  Therefore, no examination 
seeking an opinion regarding the Veteran's nicotine 
dependency is necessary to satisfy the duty to assist.  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
Veteran in adjudicating this appeal.

II.  New and Material Evidence

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection requires 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

The Veteran's claim of entitlement to service connection for 
nicotine dependence and secondary COPD with acute bronchitis, 
pulmonary emphysema, and colon cancer was denied by a May 
1998 rating decision.  At the time of the May 1998 rating 
decision, the evidence of record consisted of the service 
treatment records, which failed to show treatment for, 
complaints of, or a diagnosis of, nicotine dependence; and VA 
treatment records dated from March 1992 to March 1995, which 
revealed a diagnosis of COPD with acute bronchitis and 
emphysema, noted the Veteran's history of colon cancer in 
1981, indicated that the Veteran smoked 80 packs of 
cigarettes a year/1.5 packs of cigarettes a day since 1952, 
and showed that the Veteran was enrolled in a VA smoking 
cessation program in 1992.  

The Veteran's claim was denied in May 1998 on the basis that 
there was no evidence showing that his nicotine dependence 
was incurred in, or aggravated by, military service.  In 
doing so, the RO noted that there was no evidence of 
treatment for, or a diagnosis of, nicotine dependence during 
service.  The RO also noted that there was no evidence 
indicating that the Veteran's COPD with acute bronchitis and 
colon cancer were directly related to his military service.  
The Veteran was notified of this decision and of his 
appellate rights by a letter dated June 5, 1998.  He did not 
appeal.  Therefore, the May 1998 rating decision is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran filed a claim to reopen in November 2005.  A 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
3.156.  Evidence is new if it has not been previously 
submitted to agency decisionmakers.  38 U.S.C.A. §  5108; 38 
C.F.R. § 3.156(a).  Evidence is material if it, either by 
itself or considered in conjunction with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  For purposes 
of determining whether VA has received new and material 
evidence sufficient to reopen a previously-denied claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).  

Evidence obtained since the May 1998 rating decision includes 
a September 2003 VA physician's statement opining that the 
Veteran's COPD is likely related to his history of smoking, 
August 2002 statements from family members indicating that 
the Veteran did not smoke cigarettes prior to service, and VA 
treatment records dated from January 2005 to January 2006, 
which reveal medical treatment for the Veteran's COPD with 
dyspnea and note a history of colon cancer from 1981 to 1985.  
Significantly, however, at no point during treatment has the 
Veteran been diagnosed with, or treated for, nicotine 
dependence.  Moreover, at no point has one of Veteran's 
treating doctors provided the opinion that he has nicotine 
dependency that had its onset during, or is etiologically 
related to, military service.  

The Veteran's claim was previously denied because the 
evidence did not show the in-service incurrence of nicotine 
dependence and secondary COPD with acute bronchitis, 
pulmonary emphysema, and colon cancer.  The evidence 
submitted since May 1998 is new in that it had not previously 
been submitted.  However, this evidence is not material 
because it does not tend to show that the Veteran's nicotine 
dependence had its onset during, or was caused by, his 
military service.  Although the newly associated treatment 
records confirm that the Veteran has been diagnosed with COPD 
and continue to note a history of colon cancer, there is 
still no competent evidence of record indicating that the 
Veteran has nicotine dependence that had its onset during 
active service or is in any way etiologically related to 
service.  Similarly, the September 2003 VA physician's 
statement relates the Veteran's COPD to his history of 
smoking, but not to nicotine dependence that is found to have 
had its onset during service.  Accordingly, because this new 
evidence fails to provide a reasonable possibility of 
substantiating the Veteran's service-connection claim, this 
evidence does not provide a basis for reopening the claim.  
See 38 C.F.R. § 3.156.

Moreover, the contentions of the Veteran and his family 
members that he first developed his nicotine dependence 
during service and has had this dependency since are not new.  
More specifically, while they are presumed credible under 
Justice, supra, their statements are essentially a repetition 
of the Veteran's previous assertions that were before the RO 
in May 1998, and are cumulative and not new.  Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).  
Additionally, the Veteran and his family members lack medical 
expertise and are not qualified to offer medical opinions; 
therefore, their statements are not material.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

As new and material evidence has not been submitted, the 
Veteran's application to reopen his previously denied claim 
for service connection for nicotine dependence and secondary 
COPD with acute bronchitis, pulmonary emphysema, and colon 
cancer is denied.

In addition to the above, 38 U.S.C.A. § 1103 was amended in 
July 1998 to prohibit the payment of compensation benefits if 
the disability for which benefits are claimed resulted from 
the Veteran's use of tobacco products during service.  See 
the Internal Revenue Service Restructuring and Reform Act of 
1998, 105 Pub. L. No. 206; 112 Stat. 685, § 8202 (July 22, 
1998) (codified at 38 U.S.C.A. § 1103 (West 2002).  The 
change to the statute is applicable to all claims filed after 
the date of the enactment, even if a claim for the same 
disorder was filed prior to July 1998.  See 38 C.F.R. 
§ 3.300(c) (2009).  Because the Veteran's current claim was 
received after July 1998, and he had based his claim for 
service connection on the use of tobacco products during 
service, entitlement to service connection for nicotine 
dependence, COPD with acute bronchitis, pulmonary emphysema, 
and colon cancer as directly related to tobacco use in 
service is precluded as a matter of law.  38 U.S.C.A. § 1103 
(West 2002); 38 C.F.R. § 3.300 (2009).  There is also no 
basis for secondary service connection for nicotine 
dependence, COPD with acute bronchitis, pulmonary emphysema, 
and colon cancer as there is no evidence that a service-
connected disability caused or aggravated the Veteran's 
tobacco use which then in turn caused his nicotine 
dependence, COPD with acute bronchitis, pulmonary emphysema, 
or colon cancer.  VAOPGCPREC 6-2003 (October 28, 2003).  









ORDER

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for nicotine dependence and secondary COPD with 
acute bronchitis, pulmonary emphysema, and colon cancer is 
denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


